Citation Nr: 1342660	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of testicular and colon cancer (loss of testicle and bowel resection), to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service from January 1943 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The March 2010 decision denied service connection for testicular and colon cancer, while the March 2012 decision denied service connection for left and right knee disabilities.

The Veteran testified at a July 2013 Board videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

Initially, as discussed during the July 2013 Board hearing, a May 2011 rating decision mistakenly listed residuals of testicular cancer (loss of testicle and bowel resections) associated with asbestos as having been service connected.  This issue had been previously denied in a March 2010 rating decision and April 2011 statement of the case (SOC).  The listing error in the May 2011 rating decision was discussed and corrected in the March 2012 rating decision mentioned above.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event in service or service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event in service or service-connected disability.

3.  The preponderance of the evidence is against finding that the Veteran's residuals of testicular and colon cancer are etiologically related to a disease, injury, or event in service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in and is not otherwise related to service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  A right knee disability was not incurred in and is not otherwise related to service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Testicular and colon cancer, as well as associated residuals, were not incurred in and are not otherwise related to service, to include as a result of asbestos exposure, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2009, February 2010, September 2010, August 2011, and December 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

At the Veteran's July 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination(s) was/were conducted (opinion(s) was/were obtained) in XXYY; the Veteran has not argued, and the record does not reflect, that this examination/opinion OR these examinations/opinions was/were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Discuss adequacy of examination/opinion.

The Veteran was provided VA examinations for one or more of his claims in November 2009 (with multiple addenda in January 2010), April 2011, November 2011, and July 2012.  The examiners considered the Veteran's claims and diagnosed disabilities of the genitourinary system and bilateral knees, but concluded that the disabilities were not caused or aggravated by the Veteran's military service and, in the case of the testicular cancer claim, caused or aggravated by asbestos exposure.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination reports and addenda to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, however, there is no presumed service connection because the evidence does not show that arthritis of either knee or testicular or colon cancer manifested within one year of discharge.  Indeed, arthritis of the knees, testicular cancer, and colon cancer were not diagnosed until multiple decades after separation from service.  As such, service connection for bilateral knee arthritis, testicular cancer, and colon cancer, is not warranted on a presumptive basis.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Knees

The Veteran contends that his current bilateral knee disabilities were caused by an in-service motor vehicle accident.  Alternatively, the Veteran asserts that he had a preexisting right knee disability that was permanently aggravated as a result of his military service.  He has also reported a fall in service following his accident, while recovering.

The Veteran's service treatment records include a normal examination of the extremities at entrance.  In addition, the records document an October 1945 motor vehicle accident that resulted in fracture of the fourth lumbar vertebra, as well as injuries to the nose and right elbow.  (The Veteran contends that he also hurt his bilateral knees during this incident, but that he did not report such problems because he was more concerned about his back injury.)  Thereafter, the Veteran was transferred to the U. S. Naval Hospital at Great Lakes, Illinois.  On initial examination following his transfer, the Veteran reported some pain and limited motion in the right elbow, but there was no limitation of motion or reports of problems with the lower extremities.  The Veteran received ongoing treatment for the residuals of his motor vehicle accident without any reports or notations of knee problems until February 1946, when x-rays of the left knee were negative. He reported at his July 2013 hearing that such was associated with a fall.  Later that month, the Veteran's left thigh was noted to be 0.75 inches smaller in circumference than the right thigh.  The Veteran was afforded physical therapy.  There are no notations of further knee problems during service.

Almost immediately after separation from service, the Veteran filed several claims for entitlement to service connection, specifically to include the lumbar spine disability.  In his August 1946 claim, he mentioned that nerve involvement due to the back caused pain in both legs and kneecaps.  

The Veteran was afforded a VA examination in February 1947.  At that time, the Veteran had mild atrophy of the thighs.  During a September 1947 VA examination, the Veteran complained of radiating pain from the low back into the bilateral lower extremities and extending down to the knees.  There was tenderness at times over the left medial meniscus, but there was no abnormal mobility in any direction of the left knee joint.  Again, measurements of the thighs showed slight atrophy of the quadriceps muscles with a slight degree of weakness present.  The examiner suggested that such symptoms might represent a mild derangement of the left knee joint.  The Veteran, however, denied any history of locking or giving way of the knee joint.  Examination of the x-rays suggested that a bony proliferation protruding into the spinal canal at L4 might account for the numbness at times and atrophy of the left thigh.  The assessment included fracture, compression type, old, healed, L4 and osseous protrusion into spinal canal L4 with possible secondary cord involvement.  An October 1950 VA examination report reiterated that the Veteran experienced nerve involvement causing pain in both legs and kneecaps.  In addition, the Veteran's left leg was an inch smaller around above the knee than the right.  At that time, the Veteran stated that at times his knees felt weak, as if he did not have good control over them.  Range of motion testing of the lower extremities did not cause pain.  There was no tenderness in the sciatic nerve distribution.

The treatment records available detail contradictory dates, but in approximately the 1990s the Veteran underwent a total left knee arthroplasty.

An August 2010 letter from the Veteran's private internal medicine physician stated that the Veteran, "does tell me he has a history of atrophy of the left leg, which is long before I had seen him."

An August 2010 letter from a long-time friend noted that the Veteran was healthy before entering service and that the friend "was unaware of a serious accident that caused the changes in his posture and walking.  It is with great sorrow to witness the body deteriation [sic] of a vibrant personality to a slow motion and hunched over person; especially in the latter years of his life."

A September 2011 private treatment record noted treatment for bilateral knee pain.  Since his 1998 left knee replacement by the same physician, the Veteran had not sought treatment for many years.  The treatment provider noted a pre-service right quadriceps injury and in-service motor vehicle accident affecting both knees.  On examination, both knees were stable, but the right knee was in valgus alignment and there was swelling observed.  The impression was degenerative joint disease of the right knee with valgus alignment and status post-left knee replacement, doing well.  Finally, the treatment provider stated, "With regard to the service connection, [the Veteran] has had many injuries over his lifetime.  I don't have a history of anything specifically related to his service in the Navy.  Unless he gives me some different information I have no opinion whether the right knee arthritis is service connected."  

An October 2011 letter from an old friend detailed the Veteran's right quadriceps and knee injury incurred playing football prior to military service and treatment for the injury thereafter.  The letter also discussed the Veteran's in-service injuries, as reported to the friend by the Veteran, as well as the Veteran's current observable symptoms.

An October 2011 letter from his primary care physician discussed the Veteran's bilateral knee history, including the absence of "any right knee injury while in the service."  However, the physician mistakenly stated, "apparently none of the x-rays or other notes of his hospital visit in the 1940s is available."  The physician discussed a July 2011 private treatment record attributing neurologic deficits of the lower extremities to the Veteran's service-connected low back disability and that had caused atrophy of the left leg.  The physician also stated, "Certainly his traumatic injury in September/October of 1945 would likely leave him with potential in the future of symptoms and degenerative function of his lower back and legs.  I would suspect that the automobile accident more likely than not would lead to some symptomatology.  Certainly, his age combined with usual degeneration of disk spaces as well as development of arthritis would also produce symptoms."

The Veteran was afforded a VA examination in November 2011.  The examiner noted a current diagnosis of left knee replacement and right knee arthritis.  At that time, the Veteran reported a motor vehicle accident in which he was a passenger in a car and thrown from the vehicle in the crash.  Left knee x-rays at the time were negative.  The Veteran described a continuity of left knee problems from that time, but no continuity of treatment after separating from service.  He reported occasional giving out of the knees, but no falls.  Currently, he had more right knee pain than left.  Flare-ups limited walking to two blocks, at which time he felt right knee pain.  Following examination, the examiner concluded that the Veteran's status post-left knee replacement and right knee arthritis were less likely to be related to the knee pain during service and more likely was part of normal aging.  The rationale was that the Veteran had noted bilateral knee pain for the previous 10 years and did not have issues with his knees prior to that time.  Moreover, it was part of normal aging to develop bilateral knee arthritis.  In addition, a partial rupture of the quadriceps tendon was less likely to have been aggravated by service.  The rationale was that this condition occurred prior to military service, but on entry into service strength was normal and there was no evidence of worsening in service.

In a December 2011 follow-up letter, the primary care physician indicated that the Veteran "states that the right knee injury he sustained was while he was in the military out on leave.  This was due to a motor vehicle accident.  I apparently inadvertently stated that he did not have any right knee injury while in the service, but in fact he did when he was on leave from the service and was travelling as a passenger in a car."

The Veteran was afforded another VA examination in July 2012.  The examiner noted current diagnoses of total left knee replacement and degenerative joint disease of the right knee.  The examiner noted review of the claims file.  The examiner extensively discussed the Veteran's pre-service, in-service, and post-service bilateral knee history, based on both the Veteran's lay statements and the medical evidence of record.  Significantly, with respect to the Veteran's post-motor vehicle accident in service, the examiner stated that the documented course of treatment, "indicates that all of the veteran['s] back and thigh/knee problems are a result [of] the lumbar spine compression fracture.  Since the compression fracture occurred at L4 and he had numbness and weakness in the left thigh, this would indicate a left L4 nerve root injury.  Again, there is no evidence of any specific injury to either knee.  All of his symptoms would be a result of a back condition."  For the same reason, the examiner attributed pain in the knees for which the Veteran reported seeking treatment in 1946 to represent nerve root involvement of the left L4 nerve root and not a discrete knee disability.  The examiner stated that there was no evidence indicating that the Veteran developed premature arthritis in either knee.  Instead, the evidence indicated that the Veteran developed bilateral knee problems starting in the 1990s, when he was in his late sixties and had his left knee replaced around age 73, which the examiner stated was "a common time for a person to have knee replacements due to aging."  Findings in November 2011 did not show any evidence of current peripheral nerve root injury residuals.  The examiner discussed the prior examinations' findings of left thigh atrophy, but on current examination the left thigh was slightly larger than the right thigh, which "clearly indicate[d] that the previous atrophy of the left thigh has resolved, thus there is no evidence of any specific nerve root injury to the left thigh region."  Based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's current bilateral knee condition was directly caused or permanently aggravated by his time in the service including the motor vehicle accident that occurred in 1945.  His current bilateral knee condition was more likely a result of aging.  In addition, the left thigh atrophy noted during the 1946 and 1947 examinations had resolved and was less likely than not the cause of his current bilateral knee conditions.  The examiner also found it significant that the Veteran had a normal examination of the knees in 1947 and that all the information at the time indicated that the pain felt in the knees was due to radiation from the back condition.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has left or right knee disabilities that were incurred in or are otherwise related to military service.  

Initially, the Board has considered the Veteran's contentions that he had a preexisting knee disability that was aggravated by service.  The Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The Veteran was found to be normal at entry into service with respect to the bilateral knees and, thus he is presumed sound.  

That presumption has not been rebutted; the evidence does not clearly and unmistakably show that a right or left knee disorder preexisted service.  Multiple medical professionals have considered whether a right or left knee disability preexisted service and there has been no definitive conclusion reached.  Indeed, there is significant evidence indicating that his preexisting right knee injury had fully resolved prior to entry into service.  

As to otherwise granting the claim on a direct basis, the Board finds the July 2012 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's bilateral knee problems were the result of his military service, to include the motor vehicle accident.  Instead, the examiner attributed the current knee disabilities to the normal aging process.  In support of this conclusion, the examiner discussed how the Veteran's knee problems observed in service and immediately after separation from service were due to a neuropathy problems related to the service-connected low back disability and not arthritis of the knees and that the Veteran did not have current neurological problems associated with the knees.  Moreover, the left thigh atrophy observed during and shortly after service had fully resolved.  This also refutes the idea that a 1946 fall on the ice may have contributed to any current disabilities; the effects of such resolved.  The examiner extensively discussed the evidence of record in support of his opinions.  The examiner's conclusions are fully explained and consistent with the evidence of record, to include the November 2011 VA examiner's findings.

The Board has considered the statements submitted by the Veteran's private physicians.  As noted, the September 2011 treatment record from the Veteran's orthopedic surgeon specifically indicated that he could not provide an opinion as to the etiology of the Veteran's knee problems.  As to the Veteran's family practitioner, the letters do not include any opinion specifically linking a current knee disability to the Veteran's military service, to include the in-service motor vehicle accident.  As such, the Board finds these letters of extremely little probative value.

The Board also has considered the reports of the Veteran that he has been experiencing ongoing bilateral knee problems from service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as bilateral knee pain, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of bilateral knee degenerative arthritis (including the resulting left knee replacement) fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds any attempted link by the Veteran of his current knee problems to his military service particularly problematic in light of the fact that the contemporaneous and current medical evidence clearly establishes that the Veteran's initial knee pain complaints in service and shortly after separation were due to his low back disability and that his current pain is due to arthritis and unrelated to low back symptomatology.  Moreover, the Board finds it significant that the Veteran denied a continuity of knee problems during the November 2011 VA examination.  In conclusion, given the complexity of diagnosing a separate and discrete bilateral knee disability and attributing knee symptomatology to that disability, the Board finds the Veteran's statements in this regard of no probative weight. 

Finally, the Board has considered whether the Veteran's service-connected low back disability caused or aggravated the current bilateral knee disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  There is no lay or medical evidence to support a finding that the current bilateral knee disabilities were caused or aggravated by the low back disability.  As detailed above, the July 2012 VA examiner extensively discussed the Veteran's symptoms and did attribute bilateral knee pain experienced in the 1940s to symptoms of an L4 nerve root problem related to the Veteran's low back disability.  However, the same examiner clearly attributed the Veteran's current bilateral knee disabilities and symptoms thereof to the normal aging process and not to the low back disability.  As such, entitlement to service connection on a secondary basis is not warranted.

In conclusion, the most probative evidence of record indicates that the Veteran's current bilateral knee disabilities were not incurred as a result of injury in service and are not otherwise shown to be related to his military service.  As discussed, the Board finds the July 2012 VA examination report of significantly greater probative value than the Veteran's lay statements associating current bilateral knee disabilities with the Veteran's in-service motor vehicle accident, as well as the private treatment letters and records.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Residuals of Testicular and Colon Cancer

The Veteran also contends that his current residuals of testicular and colon cancer are the result of in-service exposure to asbestos.

VA acknowledges that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  VA Adjudications Manual M21-1MR, IV.ii.2.C.9a-f.

VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos -related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos -related disease can develop from brief exposure to asbestos.

The Veteran has previously been service connected for asbestosis and asbestos exposure conceded.  As such, the Board recognizes that the Veteran was exposed to asbestos in service.

The Veteran's service treatment records do not document any testicular or colon problems and the Veteran does not contend that his testicular or colon cancer began during service.  

Lay testimony and medical documents indicate that the Veteran was diagnosed with testicular cancer in the 1960s and had a testis removed.  In addition, several years later he had a partial bowel resection due to colon cancer.  Thereafter, private treatment records include removal of multiple small polyps from the colon.

The Veteran was afforded a VA genitourinary examination in November 2009.  The examiner noted review of the claims file.  The Veteran reported that in approximately 1962 or 1963 he had one of his testicle removed due to testicular carcinoma.  He had no radiation therapy or chemotherapy and there had been no recurrence of the cancer.  In addition, the Veteran had a partial distal small bowel and right colon resection in 1969 and 2001 for tubule and/or tubulovillous adenomas with dysplasia.  That said, there was no evidence of carcinoma.  Subsequently, the Veteran had had multiple polyps removed.  Following examination, the examiner diagnosed recurrent adenomas of the colon, tubule and tubulovillous in nature with high grade dysplasia, but no evidence of carcinoma.  The examiner stated that there was no known literature supporting a connection between asbestosis and this condition.  Moreover, recent literature showed no consistent relationship between asbestosis and carcinoma of the colon.  

A January 2010 addendum added that there was no known literature supporting a connection, causation or aggravation, between asbestosis and this condition.  Therefore, the testicular carcinoma and/or recurrent adenomas of the colon tubule tubulovillous in nature are less likely as not caused by or permanently aggravated beyond normal progression by the service-connected asbestosis.  

A second January 2010 addendum clarified that there was no relationship between asbestosis or asbestos exposure and the Veteran's testicular carcinoma or colon adenomas.  The rationale was that no medical literature supports asbestosis or asbestos exposure causing or permanently aggravating testicular carcinoma or colon adenomas.  Asbestosis or asbestos exposure only affects the lung parenchyma / mesothelium and does not affect other bodily tissues or organ systems.

An August 2010 letter from a retired private pathologist noted that, "Although the association between colon cancer and asbestosis was not identified at the time of his operation [for testicular carcinoma], recent studies suggest a probable link."  In addition, "recent articles are now demonstrating a more consistent relationship between asbestosis and other cancers, particularly when the patient has a history of cigarette smoking, as does [the Veteran]."  (Emphasis in original.)  The letter cited to multiple studies in support of the propositions advanced.  Finally, the letter concluded, "given the time lag and the lack of diagnostic tissue between the date of [the Veteran's] diagnoses and the appearance of these articles, such connections cannot be directly proven with respect to his cancers, however, the possibility of such co-morbidity in other tissues, in my medical opinion, cannot be denied."

In support of his claim, the Veteran also submitted several articles from the internet discussing the potential association between colorectal cancer and asbestos exposure.  The abstract of one such article concluded, "these data suggest that colorectal cancer risk is elevated among men occupationally exposed to asbestos, especially those with evidence of nonmalignant asbestos-associated radiogenic changes."  Another article abstract stated, "The findings extend and support previous light microscopic studies comparing asbestos bodies in various organs, and may imply that persons with high levels of asbestos in their lungs are also likely to have the same types and high levels of asbestos in their other tissues."  Finally, a fact sheet from the National Cancer Institute stated, "some studies have suggested an association between asbestos exposure and gastrointestinal and colorectal cancers, as well as an elevated risk for cancers of the throat, esophagus, and gallbladder.  However, the evidence is inconclusive."

A January 2011 letter from the same retired pathologist noted exposure to asbestos and concluded that, "It is my professional opinion that this exposure, more likely than not, [i]s the cause of his testicular and bowel[] cancer."

The Veteran was afforded another VA examination in April 2011.  The examiner noted review of the claims file and, specifically, the prior VA examination report.  The examiner discussed the Veteran's history of testicular cancer, with onset in 1963, and the absence of any pathological reports from that time.  In addition, the Veteran had a partial distal small bowel and right colon resection in 1969 and 2001 for tubule and/or tubulovillous adenomas with dysplasia, as well as subsequent removal of polyps on multiple occasions.  The examiner also noted the treatise evidence submitted by the Veteran (and outlined above).  As to two of the studies detailed in the articles, they found that "there is no strong evidence for a positive cause and effect between colon cancer and exposure to asbestos."  As to the other study, "the relative risk for colorectal cancer was elevated; however, a dose response trend based on years of asbestos exposure was less evident in contradistinction to a positive dose-response trend for lung cancer."  Moreover, "[n]umerous studies have linked the inhalation of asbestos to lung cancer, but no such widespread studies have proven that inhaling or ingesting asbestos or having asbestosis causes gastrointestinal cancers.  Small retrospective studies where asbestos workers had an increased probability of dying from colon cancer only provide a beginning to explore the connection between the building material and cancerous growths.  Two different studies studying employees who were regularly exposed to asbestos had a 1.5 times increased risk to die from colorectal or gastrointestinal cancer; however, these studies are still relatively small and do not establish a causal connection between the asbestos and those cancers."  The examiner stated that the case had been discussed with a VA oncologist, who concurred with the above conclusions.  As such, the examiner concluded that it was less likely than not that the Veteran's testicular cancer status post removal of one testis and colon cancer status post small bowel and right colon resection was at least in part associated with asbestos exposure and/or current service-connected asbestosis.

An August 2013 letter from the retired pathologist noted, "Although mesothelioma is not the most common tumor of the testis its association with asbestos exposure is documented in the literature dating back to the late sixties and early seventies.  Given the current status of [the Veteran] it is not possible to state unequivocally that the malignant tumor he had was a mesothelioma however its relationship with asbestos exposure is not conjectural."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current residuals of testicular and colon cancer were incurred in or are otherwise related to military service, to include as a result of asbestos exposure.  

In reaching that conclusion, the Board finds the April 2011 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's testicular and colon cancer residuals were caused or aggravated by his in-service asbestos exposure.  The examiner discussed the studies provided by the Veteran in support of his claims and detailed how the studies showed that a link between asbestos exposure and these cancers was inconclusive or, at most, possible, but were based on relatively small studies and did not establish a causal connection between asbestos and those cancers.  As discussed, two of the studies found that, at present, "there is no strong evidence for a positive cause and effect between colon cancer and exposure to asbestos."  Moreover, the examiner found that the other study showed that "the relative risk for colorectal cancer was elevated; however, a dose response trend based on years of asbestos exposure was less evident in contradistinction to a positive dose-response trend for lung cancer."  As such, it was less likely than not that the Veteran's residuals of testicular and colon cancer were in part associated with in-service asbestos exposure.  The examiner's conclusions are fully explained and consistent with the evidence of record.

By contrast, the Board finds the January 2011 and the other private retired pathologist's opinions that the Veteran's residuals of testicular and bowel cancer are due to asbestos exposure of significantly less probative value.   The January 2011 letter provided no rationale for the statement, but the rationale can be gleaned from the other letters provided by the retired physician.  As discussed, the pathologist cited to the above-discussed studies for the proposition that asbestos exposure could result in increased risk of other types of cancer.  The Board, however, finds it significant that the retired physician conceded that mesothelioma was a rare type of cancer to affect the testicles and that it could not be demonstrated in this case that the Veteran's cancer diagnosed in the 1960s was actually a mesothelioma.  In the absence of any rationale as to why, given the foregoing, the Veteran's testicular cancer should be considered a mesothelioma and the colon cancer attributable to asbestos exposure, the Board finds the detailed explanation and rationale of the April 2011 VA examination report of significantly greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

The Board also has considered the reports of the Veteran that his testicular and colon cancers were due to his in-service asbestos exposure.  As noted above, the Veteran can attest to factual matters of which he or she has first-hand knowledge, such as testicular or intestinal pain, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, determining the etiology of testicular and colon cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board affords the Veteran's statements regarding the etiology of his testicular and colon cancer no probative weight.

In conclusion, the most probative evidence of record indicates that the Veteran's current residuals of testicular and colon cancer were not incurred in service and are not otherwise shown to be related to his military service, to include exposure to asbestos.  As discussed, the Board finds the April 2011 VA examination report of significantly greater probative value than the Veteran's lay statements and the retired pathologist's letters associating asbestos exposure with testicular and colon cancer.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for residuals of testicular and colon cancer (loss of testicle and bowel resection) is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


